Citation Nr: 0215716	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
inguinal hernia.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In September 1976, the VA Records Processing Center wrote a 
letter to the RO, which indicated that their center was 
unable to find the veteran's claims folder, and that a 
rebuilt folder was being provided.

The Board notes that the veteran withdrew his request for a 
hearing before a Member of the Board on his Substantive 
Appeal, received by the RO on January 24, 2002.  38 C.F.R. 
§ 20.703 (2002).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  In an unappealed 1976 rating decision, the RO denied the 
veteran's claim for service connection for an inguinal 
hernia.

3.  The evidence received since the RO's 1976 denial of 
service connection for an inguinal hernia is cumulative or 
redundant and is not, either by itself or in connection with 
other evidence of record, so significant that it must be 
considered to fairly decide the merits of the veteran's claim 
for service connection for an inguinal hernia.


CONCLUSION OF LAW

Evidence received since the 1976 rating decision denying 
service connection for an inguinal hernia is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (as 
in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen his claim of entitlement to 
service connection for an inguinal hernia which was denied by 
the RO in a 1976 rating decision. 

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) (regarding the 
definition of "new and material" evidence) and the second 
sentence of 38 C.F.R. § 3.159(c), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The Board has carefully considered whether further 
development or notification procedures under the VCAA or 
other law should be undertaken.  Under 38 U.S.C. 
§ 5103(a), as amended by VCAA, upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The appellant has been apprised of evidence which would 
substantiate the claim, and all relevant evidence has been 
obtained.  In this regard, the December 2001 Statement of the 
Case specifically informed the veteran of the duty to assist 
and notice requirements of the VCAA.  The record shows that 
(1) the appellant has proffered accounts of the origin of his 
inguinal hernia, which have been presumed credible for 
purposes of development of the claim; (2) the appellant has 
alluded to no further existing evidence which has not been 
obtained; and (3) the Board is unaware of any further 
information which could be adduced which would substantiate 
the claim at issue.  The Board believes that it is clear that 
the VA duty to notify has been met.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet App. June 19, 2002).  

While the veteran has indicated that he was hospitalized in 
1966 for a circumcision at the Akron City Hospital, Akron, 
Ohio a letter from that facility, dated in August 2001, 
reflects that the veteran's authorization for release of 
information from that facility was outdated.  In any event, 
even if the Board was to concede that the veteran was 
hospitalized in 1966 for a circumcision, as will be discussed 
in the decision below, there is no evidence relating the 
circumcision to the alleged inservice inguinal hernia.

Finally, as was indicated in the introduction, the veteran's 
claims folder was subsequently lost, and rebuilt.  A review 
of the file reflects that in a letter from the RO to the 
veteran, dated August 4, 1999, it was determined that in 
1976, his claim for service connection for an inguinal hernia 
had been denied and that he had been notified of the decision 
by letter, also dated in 1976.  The Board notes that a copy 
of the 1976 rating decision and notice letter are not 
contained in the rebuilt claims folder.  The Board notes that 
nothing on file indicates that the appellant appealed the 
1976 decision, nor does the appellant contend otherwise.  As 
noted above, the RO informed the appellant that it was 
determined in 1976 that they had denied his claim for service 
connection for an inguinal hernia.  Thereafter, the appellant 
did not assert that he was never notified of the 1976 
decision, and/or that the evidence relied upon in that 
decision was inaccurate, and/or that he had previously 
appealed this decision.  

Because there is no substantiating evidence which has not 
been provided, a further advisement under 38 U.S.C. § 5103(a) 
is not appropriate.   

Service Connection Claims

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).


Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  There must be new and 
material evidence as to each and every aspect of the claim 
which was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As was indicated in the introduction of the decision, the 
veteran's claims folder was subsequently lost and rebuilt.  A 
review of the file reflects that in a letter from the RO to 
the veteran, dated August 4, 1999, it was determined that in 
1976, his claim for service connection for an inguinal hernia 
had been denied and that he had been notified of the decision 
by letter, also dated in 1976.  The Board notes that a copy 
of the 1976 rating decision and notice letter are not 
contained in the rebuilt claims folder.  With respect to this 
decision, the Board has already noted that the original 
claims folder has been lost, and that some of the original 
documents relating to his claim were with the lost file.  The 
Board notes that the Court has held that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board concludes 
that the record is sufficient to conclude that the appellant 
was notified of the 1976 rating decision.  The Board also 
finds - since there is no evidence to the contrary - that 
this presumption is such that it can conclude that the 
evidence noted in the 1976 decision was valid, and can be 
relied upon for the purposes of the instant case even though 
these documents are not contained in the rebuilt claims 
folder.

The Board notes that nothing on file indicates that the 
appellant appealed the 1976 decision, nor does the appellant 
contend otherwise.  As noted above, the RO informed the 
appellant that it was determined in 1976 that they had denied 
his claim for service connection for an inguinal hernia.  
Thereafter, the appellant did not assert that he was never 
notified of the 1976 decision, and/or that the evidence 
relied upon in that decision was inaccurate, and/or that he 
had previously appealed this decision.  In fact, in July 
1999, the veteran specifically indicated that he was 
requesting to reopen his claim for VA compensation for an 
inguinal hernia. 

Based upon the evidence on file, including the 1976 rating 
decision, the copy of the correspondence to the appellant 
notifying him of this decision and his right to appeal, the 
presumption of regularity, and the appellant's own 
statements, the Board concludes that the 1976 rating decision 
is final and considered correct in the absence of new and 
material evidence.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Evidence that was on file at the time of the 1976 rating 
decision included the veteran's service medical records, 
which are negative for any evidence of an inguinal hernia.  

Evidence added to the record after the RO's 1976 denial of 
service connection for an inguinal hernia were VA and private 
medical records, dating from 1968-1999.  An August 1968 VA 
hospitalization report, received by the RO in November 2000, 
reflects that the veteran was admitted for an indirect left 
inguinal hernia and chronic prostitis.  At that time, the 
examiner noted that while the veteran was in the service in 
Germany in 1964, he had contracted what appeared to be 
prostitis.  The veteran gave a history of having been 
hospitalized on several occasions with evaluations after 
service, and that during one of the evaluations, he was told 
that he had a hernia on the left side.  The veteran underwent 
a left inguinal herniorrhaphy in 1968.  Subsequent VA and 
private medical reports reflect treatment for unrelated 
disorders.

Statements, submitted by B.C., B.H., Jr., and G.G., dated in 
March 2001, were also added to the record after the RO's 1976 
decision.  A review of these statements are to the effect 
that the veteran was hospitalized in approximately 1966; two 
of the statements refer to the veteran having undergone a 
circumcision at that time.  

Analysis

Evidence added to the record since the January 1976 rating 
decision includes VA and private medical evidence reflecting 
that the veteran underwent a left inguinal herniorrhaphy in 
August 1968.  However, there is no competent medical evidence 
linking the left inguinia hernia to the veteran's active 
military service years earlier.  On the contrary, the 1968 VA 
hospitalization report reflects that the veteran reported a 
history of having first noted the hernia during post-service 
evaluations. The Board notes the veteran's contention that he 
underwent a circumcision shortly after service discharge in 
1966.  However, even assuming, without conceding, that the 
veteran underwent a circumcision in 1966, there is no medical 
evidence establishing an etiological link between the 
circumcision and the alleged inservice hernia.  In addition, 
none of the new evidence reflects that the veteran received 
treatment for a hernia during service.  

In light of the foregoing, the medical evidence added to the 
record is cumulative in nature and is not so significant by 
itself or in the context of the evidence previously of record 
that it must be considered to fairly decide the merits of the 
claim.  The statements of the veteran, his family members, 
and friend added to the record are to the effect that the 
appellant underwent a circumcision operation in 1966.  
However, they are not competent to provide evidence requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, these statements are not so 
significant that they must be considered to fairly decide the 
merits of the claim.

Accordingly, the Board must conclude that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for an inguinal hernia.

If the veteran desires to reopen this claim in the future, he 
should submit competent evidence, such as an opinion from a 
physician, supporting his contention that his inguinal hernia 
had its onset during service.  Graves v. Brown, 8 Vet. App. 
522, 524 (1996).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for an inguinal hernia is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

